                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DOMINIQUE MORRISON,                               CASE NO. 18-cv-02671-YGR
                                   7                  Plaintiff,                           ORDER DENYING IN PART AND GRANTING
                                                                                           IN PART MOTION TO DISMISS
                                   8            vs.
                                                                                           Re: Dkt. Nos. 56, 61
                                   9     ROSS STORES, INC., ET AL.,
                                  10                  Defendants.

                                  11          Plaintiff Dominique Morrison brings this putative class action against Defendant Ross
                                  12   Stores, Inc. (“Ross”). The Court previously granted a motion to dismiss the First Amended
Northern District of California
 United States District Court




                                  13   Complaint against Ross, with leave to amend. Plaintiff filed her Second Amended Complaint
                                  14   (Dkt. No. 54) alleging claims for: violation of the Magnusson Moss Warranty Act (“MMWA”), 15
                                  15   U.S.C. section 2301 et seq. (Count 1); fraud (Count 2); violation of the California Consumer Legal
                                  16   Remedies Act (“CLRA”), Cal. Civil Code section 1750 et seq. (Count 3); violation of the
                                  17   California Unfair Competition Law (“UCL”), Cal. Business & Professions Code section 17200 et
                                  18   seq. under its unlawful prong (Count Four), unfair prong (Count Five), and fraudulent prong
                                  19   (Count Six); (5) California False Advertising Law (“FAL”), Cal. Business & Professions Code
                                  20   section 17500 et seq. (Count Seven); breach of express warranty (Count Eight); breach of
                                  21   warranty of merchantability (Count Nine); negligent misrepresentation (Count Ten); violation of
                                  22   the Missouri Merchandising Practices Act (“MMPA”), Missouri Rev. Stat. section 407.020 (Count
                                  23   Eleven); and a newly added claim for unjust enrichment (Count Twelve).
                                  24          Pending before the Court is the motion of Ross to dismiss the SAC. (Dkt. No. 56.)
                                  25   Having carefully considered the papers submitted and the pleadings in this action, the motion is:
                                  26          (1) GRANTED WITHOUT LEAVE as to Count One, the MMWA claim, for failure to allege a
                                  27   claim covered by the statute;
                                  28          (2) GRANTED WITHOUT LEAVE as to Count Twelve for unjust enrichment. Plaintiff stated
                                   1   no opposition to the motion to dismiss on this claim. Further, the leave to amend granted by the

                                   2   prior order did not include adding a new claim not contemplated by the prior pleading or argument

                                   3   on the motion, nor has good cause been shown for permitting addition of this claim at this time;

                                   4          (3) DENIED on all other grounds stated. First, plaintiff has alleged the claims based upon

                                   5   fraudulent conduct with sufficient particularity to satisfy Rule 9(b), which requires the

                                   6   circumstances constituting the fraudulent conduct to be stated in detail, while “[m]alice, intent,

                                   7   knowledge, and other” states of mind can be alleged generally. See Fed. R. Civ. P. 9(b).1

                                   8          Second, plaintiffs’ claims under California statutes need not be dismissed due to her

                                   9   Missouri residence. Ross conflates the application of California law to an out-of-state plaintiff,

                                  10   which courts permit when defendant’s conduct allegedly emanates from California, with the

                                  11   choice-of-law analysis necessary to determine whether California law should apply to a

                                  12   nationwide class. Compare Norwest Mortgage, Inc. v. Superior Ct., 72 Cal. App. 4th 214, 224–
Northern District of California
 United States District Court




                                  13   225 (1999) (“[California] statutory remedies may be invoked by out-of-state parties when they are

                                  14   harmed by wrongful conduct occurring in California”) with Mazza v. American Honda Motor Co.,

                                  15   666 F.3d 581 (9th Cir. 2012). See also Ehret v. Uber Techs., Inc., 68 F. Supp. 3d 1121, 1131–32

                                  16   (N.D. Cal. 2014); In re iPhone 4S Consumer Litig., No. C 12-1127 CW, 2013 WL 3829653, at

                                  17   *7–9 (N.D. Cal. July 23, 2013); In re Clorox Consumer Litig., 894 F. Supp. 2d 1224, 1237–38

                                  18   (N.D. Cal. 2012). Plaintiff has provided sufficient factual allegations to state a plausible claim

                                  19   that the conduct at issue emanated from California. The choice-of-law question is one that must

                                  20   be answered in the context of class certification.

                                  21          Third, and similarly, plaintiff has alleged sufficient facts from which the Court could find

                                  22   plaintiff has standing to pursue claims on behalf of purchasers of other bed linens alleged to be

                                  23   substantially similar to those she purchased. Any issues related to typicality and adequacy of

                                  24   plaintiff as a class representative for purchasers of other bed linens may be raised in the context of

                                  25
                                              1
                                  26            Because the Court finds the fraud allegations sufficient for purposes of alleging the basis
                                       for the negligent misrepresentation claim, and Ross concedes that the economic loss rule does not
                                  27   apply to such a claim when it is based upon fraud, dismissal on those grounds is denied as well.
                                       See Robinson Helicopter Co. v. Dana Corp., 34 Cal.4th 979, 991 (2004) (economic loss rule does
                                  28
                                       not bar misrepresentation claims based upon fraud and independent of breach of contract).
                                                                                        2
                                   1   class certification.

                                   2           Finally, plaintiff has alleged facts sufficient to establish her common law breach of

                                   3   warranty claims, as well as that her pre-litigation notice satisfied the “reasonable” notice

                                   4   requirements for purposes of those claims and her CLRA claims. The breach of warranty claim

                                   5   likewise appears to be timely. See Daniel v. Ford Motor Co., 806 F.3d 1217, 1222 (9th Cir. 2015)

                                   6   (latent defects subject to four-year statute of limitation). Therefore, the remaining grounds for

                                   7   dismissal fail.

                                   8           Ross is directed to file its answer within 21 days of this Order. The Court SETS this matter

                                   9   for an initial case management conference on July 8, 2019, at 2:00 p.m. in Courtroom One, U.S.

                                  10   District Courthouse, 1301 Clay Street, Oakland.

                                  11           This terminates Docket No. 56.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 30, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  14                                                         UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
